STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0722
VERSUS

QUARION J. JENKINS AUGUST 29, 2022
In Re: Quarion J. Jenkins, applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. 17-CR7-134462.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Washington Parish
Clerk of Court reflects the district court granted relator’s
Motion for Production of Documents on February 18, 2022.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASD

DEPUTY CLERK OF COURT
FOR THE COURT